                 Case 2:21-mj-00241-NJK Document 28
                                                 27 Filed 09/21/21
                                                          09/20/21 Page 1
                                                                        5 of 1
                                                                             5




1                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
2
     UNITED STATES OF AMERICA,                         Case No. 2:21-mj-0241-NJK
3
                     Plaintiff,                        [Proposed] Order on Stipulation
4                                                      to Extend Deadlines to Conduct
            v.                                         Preliminary Hearing and
5
                                                       File Indictment
     CHARLES WINSTON JAMES,
6

7                    Defendant.

8

9
            Based on the stipulation of counsel, good cause appearing, and the best interest of
10
     justice being served; the time requested by this stipulation being excludable in computing
11
     the time within which the defendant must be indicted, and the trial herein must commence
12
     pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), and Federal Rule of
13
     Criminal Procedure 5.1, considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv):
14
            IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled
15
     on September 28, 2021, at the hour of 4:00 p.m., be vacated and continued to ___________
                                                                                  October 12,
16   2021,  at 4:00 p.m.
     at the hour of _______.
17
            DATED this ____ day21,
                  September     of 2021
                                   September 2021.
18

19
                                                  HONORABLE NANCY J. KOPPE
20                                                UNITED STATES MAGISTRATE JUDGE

21

22

23

24


                                                          5
